Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 09/16/2020.
Claims 1-15 are pending, where claims 1, 10 and 13 are independent.

Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 09/16/2020 has been filed on the filing date of the application. The submission is in-compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Foreign Priority 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The non-English certified copy has been filed in parent Application No. KR10-2019-0116929, filed on 09/23/2019. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
However, the English translation of the foreign application (Full) is required for priority claim in addition to abstract only. See MPEP 213.04, 2304.01(c), 37 CFR § 1.55(g)(3-4).
Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1,10 and 13 are rejected under 35 U.S.C. 101 because of unstructured claim limitations of the invention and the disclosed invention is inoperative and therefore lacks utility. 
The limitations are not structured (incomplete story) to any specific goal and utility of the invention rather it is reciting communication and request to reserve charging station, thereby the claims set forth inoperative and/or “lack of utility” for the claimed invention (i.e., why it would be useful and what is the specific goal). See MPEP 2107.
Dependents claims 2-9, 11-12 and 14-15 are also rejected as they are dependent of the independent claims.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Takashi, (JP 2010231258).
		As to claim 1, Takashi discloses An apparatus for controlling charging of an electric vehicle (Takashi [abstract] “charging schedule of each electric vehicle is created, and a vehicle operation schedule of each electric vehicle is created based on the delivery information received from the customer/ business information server - charging schedule of each electric vehicle and the vehicle operation schedule of each electric vehicle are integrated to be determined after adjusting each schedule” see Fig. 1-3), the apparatus comprising: 
a communication device configured to perform vehicle-to-everything (V2X) communication with a charging station management server outside the electric vehicle and a vehicle management server configured to manage shared vehicles (Takashi [0024-53] “battery charging system - includes an electric vehicle 1 - plurality of electric vehicles and a plurality of charging stations - vehicle management server 2, the charging stand 3, and the customer / business information server 4 connected via a network - communications department 12 for communicating with GPS( Global Positioning Systems ) 11 and the vehicles managing server 2 which measure the position of the electric vehicle 1, the battery 15 - vehicle operation management part 21 for performing an operation instruction and a charging instruction for a plurality of electric vehicles, and a charging management part 22 for managing the charging state of an electric vehicle charged by a plurality of charging stations and the operation schedule of the charging station - includes an electric vehicle 1, a charging station 3, a car sharing server 5, and a car sharing member terminal 6 - connected via a network and communicate with each other” [abstract] see Fig. 1-3, communication unit 12 communicate with plurality of element outside the vehicle for charging including sharing server); and 
a processor configured to request that the charging station management server reserve a charging station via the communication device, and configured to automatically request that the vehicle management server reserve a shared vehicle to be used when the electric vehicle is charged, via the communication device, when a vehicle power for driving to a destination is insufficient (Takashi [0024-53] “electric vehicle 1 - a plurality of charging stations - vehicle management server 2, the charging stand 3, and the customer / business information server 4 connected via a network - communications department 12 for communicating with GPS ( Global Positioning Systems ) 11 and the vehicles managing server 2 which measure the position of the electric vehicle 1, the battery 15 - vehicle operation management part 21 for performing an operation instruction and a charging instruction for a plurality of electric vehicles, and a charging management part 22 for managing the charging state of an electric vehicle charged by a plurality of charging stations and the operation schedule of the charging station - electric vehicle 1 constantly monitors the remaining amount of the battery 15 by the remaining amount monitoring unit 14 and periodically transmits the information to the vehicle management server 2 via the communication unit 12 - the position information acquired by the GPS 11 of the electric vehicle 1 also transmitted - vehicle management server 2 receives the remaining battery amount from the plurality of electric vehicles and the current position information of each electric vehicle - sums up the remaining battery capacities of the plurality of electric vehicles received and calculates the amount of charge required  for the electric vehicle - calculate the amount of charge expected when the vehicle returns from the traveling - distance between the current position of the electric vehicle and the position of the charging  station referred - vehicle management server 2, an operation status is received from the charging station 3 - plans a charging schedule for the plurality of electric vehicles 1” [abstract] see Fig. 1-3, vehicle management server 2 obviously includes processor constantly communicated with the vehicle communication unit 12 and request based on the status of the traveled vehicle for automatic scheduling for charging). 
It would be therefore obvious to one having ordinary skill in the art at the time of the invention that management server scheduling the charging station are assumed as management server reserve a charging station. 

As to claim 2, Takashi further discloses The apparatus of claim 1, wherein the processor transmits one of destination, a vehicle path, a road environment, traffic volume, an estimated time of arrival, a battery state, a charging type, information about the charging station, fee information, or payment type information to the charging station management server, requests the charging station management server to perform one of a reservation of the charging station, a change in the reservation of the charging station, or cancellation of the reservation of the charging station, and transmits one of the destination, the vehicle path, the road environment, the traffic volume, the estimated time of arrival, the battery state, the information about the shared vehicle, the fee information, or the payment type information to the vehicle management server (Takashi [0024-53] “electric vehicle 1 - a plurality of charging stations - vehicle management server 2, the charging stand 3, and the customer / business information server 4 connected via a network - communications department 12 for communicating with GPS ( Global Positioning Systems ) 11 and the vehicles managing server 2 which measure the position of the electric vehicle 1, the battery 15 - vehicle operation management part 21 for performing an operation instruction and a charging instruction for a plurality of electric vehicles, and a charging management part 22 for managing the charging state of an electric vehicle charged by a plurality of charging stations and the operation schedule of the charging station - electric vehicle 1 constantly monitors the remaining amount of the battery 15 by the remaining amount monitoring unit 14 and periodically transmits the information to the vehicle management server 2 via the communication unit 12 - the position information acquired by the GPS 11 of the electric vehicle 1 also transmitted - vehicle management server 2 receives the remaining battery amount from the plurality of electric vehicles and the current position information of each electric vehicle - sums up the remaining battery capacities of the plurality of electric vehicles received and calculates the amount of charge required  for the electric vehicle - calculate the amount of charge expected when the vehicle returns from the traveling - distance between the current position of the electric vehicle and the position of the charging  station referred - vehicle management server 2, an operation status is received from the charging station 3 - plans a charging schedule for the plurality of electric vehicles 1” [abstract] see Fig. 1-3, vehicle management server 2 obviously includes processor constantly communicated with the vehicle communication unit 12 includes GPS provides traveled route status of the vehicle for automatic scheduling or adjustment for charging and obviously provides reservation change, adjust or cancellation).
As to claim 3, Takashi further discloses The apparatus of claim 1, wherein the processor requests the vehicle management server to perform one of a reservation of the shared vehicle, a change in the reservation of the shared vehicle, or cancellation of the reservation of the shared vehicle using one of the destination, a vehicle path, a road environment, traffic volume, an estimated time of arrival, a battery state, information about the shared vehicle, fee information, or a payment type (Takashi [0024-53] “electric vehicle 1 - a plurality of charging stations - vehicle management server 2, the charging stand 3, and the customer / business information server 4 connected via a network - communications department 12 for communicating with GPS ( Global Positioning Systems ) 11 and the vehicles managing server 2 which measure the position of the electric vehicle 1, the battery 15 - vehicle operation management part 21 for performing an operation instruction and a charging instruction for a plurality of electric vehicles, and a charging management part 22 for managing the charging state of an electric vehicle charged by a plurality of charging stations and the operation schedule of the charging station - electric vehicle 1 constantly monitors the remaining amount of the battery 15 by the remaining amount monitoring unit 14 and periodically transmits the information to the vehicle management server 2 via the communication unit 12 - the position information acquired by the GPS 11 of the electric vehicle 1 also transmitted - vehicle management server 2 receives the remaining battery amount from the plurality of electric vehicles and the current position information of each electric vehicle - sums up the remaining battery capacities of the plurality of electric vehicles received and calculates the amount of charge required  for the electric vehicle - calculate the amount of charge expected when the vehicle returns from the traveling - distance between the current position of the electric vehicle and the position of the charging  station referred - vehicle management server 2, an operation status is received from the charging station 3 - plans a charging schedule for the plurality of electric vehicles 1” [abstract] see Fig. 1-3, vehicle management server 2 obviously includes processor constantly communicated with the vehicle communication unit 12 includes GPS provides traveled route status of the vehicle for automatic scheduling or adjustment for charging and obviously provides reservation change, adjust or cancellation).
As to claim 4, Takashi further discloses The apparatus of claim 1, wherein the processor performs path guidance or driving control to the reserved charging station when receiving information about a reservation of the charging station from the charging station management server (Takashi [0024-53] “electric vehicle 1 - a plurality of charging stations - vehicle management server 2, the charging stand 3, and the customer / business information server 4 connected via a network - communications department 12 for communicating with GPS ( Global Positioning Systems ) 11 and the vehicles managing server 2 which measure the position of the electric vehicle 1, the battery 15 - vehicle operation management part 21 for performing an operation instruction and a charging instruction for a plurality of electric vehicles, and a charging management part 22 for managing the charging state of an electric vehicle charged by a plurality of charging stations and the operation schedule of the charging station - electric vehicle 1 constantly monitors the remaining amount of the battery 15 by the remaining amount monitoring unit 14 and periodically transmits the information to the vehicle management server 2 via the communication unit 12 - the position information acquired by the GPS 11 of the electric vehicle 1 also transmitted - vehicle management server 2 receives the remaining battery amount from the plurality of electric vehicles and the current position information of each electric vehicle - sums up the remaining battery capacities of the plurality of electric vehicles received and calculates the amount of charge required  for the electric vehicle - calculate the amount of charge expected when the vehicle returns from the traveling - distance between the current position of the electric vehicle and the position of the charging  station referred - vehicle management server 2, an operation status is received from the charging station 3 - plans a charging schedule for the plurality of electric vehicles 1” [abstract] see Fig. 1-3, vehicle management server 2 obviously includes processor constantly communicated with the vehicle communication unit 12 includes GPS provides traveled route (provides path guidance) status of the vehicle).
As to claim 5, Takashi further discloses The apparatus of claim 1, wherein the processor establishes a session with a charging station terminal in the charging station to share information related to wireless charging, and wherein the processor shares the information related to the wireless charging with the charging station terminal through the established session (Takashi [0024-53] “electric vehicle 1 - a plurality of charging stations - vehicle management server 2, the charging stand 3, and the customer / business information server 4 connected via a network - communications department 12 for communicating with GPS ( Global Positioning Systems ) 11 and the vehicles managing server 2 which measure the position of the electric vehicle 1, the battery 15 - vehicle operation management part 21 for performing an operation instruction and a charging instruction for a plurality of electric vehicles, and a charging management part 22 for managing the charging state of an electric vehicle charged by a plurality of charging stations and the operation schedule of the charging station - electric vehicle 1 constantly monitors the remaining amount of the battery 15 by the remaining amount monitoring unit 14 and periodically transmits the information to the vehicle management server 2 via the communication unit 12 - the position information acquired by the GPS 11 of the electric vehicle 1 also transmitted - vehicle management server 2 receives the remaining battery amount from the plurality of electric vehicles and the current position information of each electric vehicle - sums up the remaining battery capacities of the plurality of electric vehicles received and calculates the amount of charge required  for the electric vehicle - calculate the amount of charge expected when the vehicle returns from the traveling - distance between the current position of the electric vehicle and the position of the charging  station referred - vehicle management server 2, an operation status is received from the charging station 3 - plans a charging schedule for the plurality of electric vehicles 1” [abstract] see Fig. 1-3, vehicle management server 2 obviously includes processor constantly communicated with the vehicle communication unit 12 includes GPS obviously communication wirelessly through traveled route of the vehicle for automatic scheduling for charging obviously establishes a session with a charging station terminal for charging the vehicle).
As to claim 6, Takashi further discloses The apparatus of claim 5, wherein the processor shares charging state information with the charging station terminal when the electric vehicle arrives at the reserved charging station to charge the electric vehicle, and wherein the processor receives metering information from the charging station terminal (Takashi [0024-53] “electric vehicle 1 - a plurality of charging stations - vehicle management server 2, the charging stand 3, and the customer / business information server 4 connected via a network - communications department 12 for communicating with GPS ( Global Positioning Systems ) 11 and the vehicles managing server 2 which measure the position of the electric vehicle 1, the battery 15 - vehicle operation management part 21 for performing an operation instruction and a charging instruction for a plurality of electric vehicles, and a charging management part 22 for managing the charging state of an electric vehicle charged by a plurality of charging stations and the operation schedule of the charging station - electric vehicle 1 constantly monitors the remaining amount of the battery 15 by the remaining amount monitoring unit 14 and periodically transmits the information to the vehicle management server 2 via the communication unit 12 - the position information acquired by the GPS 11 of the electric vehicle 1 also transmitted - vehicle management server 2 receives the remaining battery amount from the plurality of electric vehicles and the current position information of each electric vehicle - sums up the remaining battery capacities of the plurality of electric vehicles received and calculates the amount of charge required  for the electric vehicle - calculate the amount of charge expected when the vehicle returns from the traveling - distance between the current position of the electric vehicle and the position of the charging  station referred - vehicle management server 2, an operation status is received from the charging station 3 - plans a charging schedule for the plurality of electric vehicles 1” [abstract] see Fig. 1-3, vehicle management server 2 obviously includes processor constantly communicated with the vehicle communication unit 12 includes GPS obviously communication wirelessly through traveled route of the vehicle for automatic scheduling for charging obviously provides reservation).
As to claim 7, Takashi further discloses The apparatus of claim 1, wherein the processor establishes a session with a sharing space terminal in a car sharing space when receiving information about the shared vehicle from the vehicle management server, and wherein the processor shares the information about the shared vehicle with the sharing space terminal through the established session (Takashi [0024-53] “battery charging system - includes an electric vehicle 1 - plurality of electric vehicles and a plurality of charging stations - vehicle management server 2, the charging stand 3, and the customer / business information server 4 connected via a network - communications department 12 for communicating with GPS( Global Positioning Systems ) 11 and the vehicles managing server 2 which measure the position of the electric vehicle 1, the battery 15 - vehicle operation management part 21 for performing an operation instruction and a charging instruction for a plurality of electric vehicles, and a charging management part 22 for managing the charging state of an electric vehicle charged by a plurality of charging stations and the operation schedule of the charging station - includes an electric vehicle 1, a charging station 3, a car sharing server 5, and a car sharing member terminal 6 - connected via a network and communicate with each other” [abstract] see Fig. 1-3, communication unit 12 communicate with plurality of element outside the vehicle for charging including sharing server).
As to claim 8, Takashi further discloses The apparatus of claim 7, wherein the processor performs path guidance or driving control where the reserved car sharing space is the destination when receiving information about the reservation of the shared vehicle from the vehicle management server (Takashi [0024-53] “battery charging system - includes an electric vehicle 1 - plurality of electric vehicles and a plurality of charging stations - vehicle management server 2, the charging stand 3, and the customer / business information server 4 connected via a network - communications department 12 for communicating with GPS( Global Positioning Systems ) 11 and the vehicles managing server 2 which measure the position of the electric vehicle 1, the battery 15 - vehicle operation management part 21 for performing an operation instruction and a charging instruction for a plurality of electric vehicles, and a charging management part 22 for managing the charging state of an electric vehicle charged by a plurality of charging stations and the operation schedule of the charging station - includes an electric vehicle 1, a charging station 3, a car sharing server 5, and a car sharing member terminal 6 - connected via a network and communicate with each other” [abstract] see Fig. 1-3, communication unit 12 communicate with plurality of element outside the vehicle for charging including sharing server).
As to claim 9, Takashi further discloses The apparatus of claim 8, wherein the processor shares information about use of the shared vehicle, which arrives at the car sharing space, with the vehicle management server when the electric vehicle arrives at the car sharing space to change to the shared vehicle, and wherein the processor receives metering information from the vehicle management server (Takashi [0024-53] “battery charging system - includes an electric vehicle 1 - plurality of electric vehicles and a plurality of charging stations - vehicle management server 2, the charging stand 3, and the customer / business information server 4 connected via a network - communications department 12 for communicating with GPS( Global Positioning Systems ) 11 and the vehicles managing server 2 which measure the position of the electric vehicle 1, the battery 15 - vehicle operation management part 21 for performing an operation instruction and a charging instruction for a plurality of electric vehicles, and a charging management part 22 for managing the charging state of an electric vehicle charged by a plurality of charging stations and the operation schedule of the charging station - includes an electric vehicle 1, a charging station 3, a car sharing server 5, and a car sharing member terminal 6 - connected via a network and communicate with each other” [abstract] see Fig. 1-3, communication unit 12 communicate with plurality of element outside the vehicle for charging including sharing server).
As to claims 10 and 13, Takashi discloses A method for controlling charging of an electric vehicle (Takashi [abstract] “charging schedule of each electric vehicle is created, and a vehicle operation schedule of each electric vehicle is created based on the delivery information received from the customer/ business information server - charging schedule of each electric vehicle and the vehicle operation schedule of each electric vehicle are integrated to be determined after adjusting each schedule” see Fig. 1-3), the method comprising: 
receiving a request to reserve a charging station from the electric vehicle at a processor (Takashi [0024-53] “battery charging system - includes an electric vehicle 1 - plurality of electric vehicles and a plurality of charging stations - vehicle management server 2, the charging stand 3, and the customer / business information server 4 connected via a network - communications department 12 for communicating with GPS( Global Positioning Systems ) 11 and the vehicles managing server 2 which measure the position of the electric vehicle 1, the battery 15 - vehicle operation management part 21 for performing an operation instruction and a charging instruction for a plurality of electric vehicles, and a charging management part 22 for managing the charging state of an electric vehicle charged by a plurality of charging stations and the operation schedule of the charging station - includes an electric vehicle 1, a charging station 3, a car sharing server 5, and a car sharing member terminal 6 - connected via a network and communicate with each other” [abstract] see Fig. 1-3, communication unit 12 communicate with plurality of element outside the vehicle for charging); and 
reserving the charging station based on driving information of the electric vehicle and information about the charging station (Takashi [0024-53] “electric vehicle 1 - a plurality of charging stations - vehicle management server 2, the charging stand 3, and the customer / business information server 4 connected via a network - communications department 12 for communicating with GPS ( Global Positioning Systems ) 11 and the vehicles managing server 2 which measure the position of the electric vehicle 1, the battery 15 - vehicle operation management part 21 for performing an operation instruction and a charging instruction for a plurality of electric vehicles, and a charging management part 22 for managing the charging state of an electric vehicle charged by a plurality of charging stations and the operation schedule of the charging station - electric vehicle 1 constantly monitors the remaining amount of the battery 15 by the remaining amount monitoring unit 14 and periodically transmits the information to the vehicle management server 2 via the communication unit 12 - the position information acquired by the GPS 11 of the electric vehicle 1 also transmitted - vehicle management server 2 receives the remaining battery amount from the plurality of electric vehicles and the current position information of each electric vehicle - sums up the remaining battery capacities of the plurality of electric vehicles received and calculates the amount of charge required  for the electric vehicle - calculate the amount of charge expected when the vehicle returns from the traveling - distance between the current position of the electric vehicle and the position of the charging  station referred - vehicle management server 2, an operation status is received from the charging station 3 - plans a charging schedule for the plurality of electric vehicles 1” [abstract] see Fig. 1-3, vehicle management server 2 obviously includes processor constantly communicated with the vehicle communication unit 12 and request based on the status of the traveled vehicle for automatic scheduling for charging). 
It would be therefore obvious to one having ordinary skill in the art at the time of the invention that management server scheduling the charging terminal are assumed as management server reserve a charging station. 

As to claims 11 and 14, Takashi further discloses The method of claim 10, wherein the reserving of the charging station includes: periodically collecting information about charging stations; selecting a charging station terminal based on the driving information and the information about the charging station when the driving information is received from the electric vehicle; and providing the electric vehicle with information about the selected charging station terminal (Takashi [0024-53] “electric vehicle 1 - a plurality of charging stations - vehicle management server 2, the charging stand 3, and the customer / business information server 4 connected via a network - communications department 12 for communicating with GPS ( Global Positioning Systems ) 11 and the vehicles managing server 2 which measure the position of the electric vehicle 1, the battery 15 - vehicle operation management part 21 for performing an operation instruction and a charging instruction for a plurality of electric vehicles, and a charging management part 22 for managing the charging state of an electric vehicle charged by a plurality of charging stations and the operation schedule of the charging station - electric vehicle 1 constantly monitors the remaining amount of the battery 15 by the remaining amount monitoring unit 14 and periodically transmits the information to the vehicle management server 2 via the communication unit 12 - the position information acquired by the GPS 11 of the electric vehicle 1 also transmitted - vehicle management server 2 receives the remaining battery amount from the plurality of electric vehicles and the current position information of each electric vehicle - sums up the remaining battery capacities of the plurality of electric vehicles received and calculates the amount of charge required  for the electric vehicle - calculate the amount of charge expected when the vehicle returns from the traveling - distance between the current position of the electric vehicle and the position of the charging  station referred - vehicle management server 2, an operation status is received from the charging station 3 - plans a charging schedule for the plurality of electric vehicles 1” [abstract] see Fig. 1-3, vehicle management server 2 obviously includes processor constantly communicated with the vehicle communication unit 12 and request based on the status of the traveled vehicle for automatic scheduling for charging).
As to claims 12 and 15, Takashi further discloses The method of claim 10, further comprising: automatically changing or canceling the reservation of the charging station depending on one of a destination, a vehicle path, a road environment, traffic volume, an estimated time of arrival, a battery state, a charging type, information about the charging station, fee information, or a payment type (Takashi [0024-53] “electric vehicle 1 - a plurality of charging stations - vehicle management server 2, the charging stand 3, and the customer / business information server 4 connected via a network - communications department 12 for communicating with GPS ( Global Positioning Systems ) 11 and the vehicles managing server 2 which measure the position of the electric vehicle 1, the battery 15 - vehicle operation management part 21 for performing an operation instruction and a charging instruction for a plurality of electric vehicles, and a charging management part 22 for managing the charging state of an electric vehicle charged by a plurality of charging stations and the operation schedule of the charging station - electric vehicle 1 constantly monitors the remaining amount of the battery 15 by the remaining amount monitoring unit 14 and periodically transmits the information to the vehicle management server 2 via the communication unit 12 - the position information acquired by the GPS 11 of the electric vehicle 1 also transmitted - vehicle management server 2 receives the remaining battery amount from the plurality of electric vehicles and the current position information of each electric vehicle - sums up the remaining battery capacities of the plurality of electric vehicles received and calculates the amount of charge required  for the electric vehicle - calculate the amount of charge expected when the vehicle returns from the traveling - distance between the current position of the electric vehicle and the position of the charging  station referred - vehicle management server 2, an operation status is received from the charging station 3 - plans a charging schedule for the plurality of electric vehicles 1” [abstract] see Fig. 1-3, vehicle management server 2 obviously includes processor constantly communicated with the vehicle communication unit 12 includes GPS provides traveled route status of the vehicle for automatic scheduling or adjustment for charging and obviously provides reservation change, adjust or cancellation).

Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Ramot, et al. USPGPub No. 20200160478 A1 discloses an electric vehicle and plurality of charging stations in the geographical area including a plurality of electric vehicles and a specific electric vehicle traveling in the geographic area and in need of charge includes global positioning system (GPS) data generated proximate to plurality of charging stations based on an estimated charging completion time and predicted demand to select charging station for the specific electric vehicle closest to current location. 
Penilla, et al. USPGPub No. 20190386502 A1 discloses method for managing charge availability of a charge unit (CU) for battery of an electric vehicle (EV) communicating with a server over a network receiving status information to make a reservation requested to charge the battery and confirming the reservation and data regarding a time of availability for the reservation.
Sawada, et al. USPGPub No. 20190139162 A1 discloses a method for a charging station and a server for the purpose of alleviating a congestion degree of a charging station installed in a destination designated by a user. 
Zhao, et al. USPGPub No. 2018/0222340 A1 discloses a remote smart-power server receives reservation data indicating parameters for a planned vehicle use and interacts with a smart-powering station system to determine available vehicles at the location, including vehicles having sufficient charge, or chargeable to sufficient charge by the pick-up time and receives selection of a preferred vehicle.
Sawada, et al. USP No.10710467 B2 discloses an electrically powered vehicle and a server used for providing information about a candidate vehicle with which inter-vehicle charging can be performed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Md Azad/
Primary Examiner, Art Unit 2119.